Assuming that chapter 289, Laws of 1868, entitled "An Act to provide for the improvement of the hydraulic power of the Great Chazy river, and to check freshets therein," creates a "public district" within the definition contained in section 2, subdivision 1, chapter 470, Laws of 1926, the real property embraced therein is not exempt from taxation under section 4, subdivision 3-a, of the Tax Law (Cons. Laws, ch. 60), as such property is not used exclusively for the public purpose for which the district was established. The regulation of freshets in the Great Chazy river is a public purpose. (Board of Black RiverRegulating District v. Ogsbury, 203 App. Div. 43; affd.,235 N.Y. 600.) The improvement of hydraulic power in the aid of private owners is not. (Hay v. Cohoes Co., 3 Barb. 42, 47.)
The act (L. 1868, ch. 289) may be deemed constitutional (Boardof Black River Regulating District v. Ogsbury, supra) without extending tax exemption to the property assessed.
The order should be affirmed with costs.
POUND, Ch. J., CRANE, LEHMAN, O'BRIEN and HUBBS, JJ., concur; KELLOGG, J., not sitting.
Order affirmed.